United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                  May 25, 2005


                                      Before

                   Hon. JOEL M. FLAUM, Chief Judge

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge


Nos. 03-3238, 03-3347, 03-3370, 03-3428,
     03-3467, 03-3532 & 03-3617

UNITED STATES OF AMERICA,                      Appeals from the United States
         Plaintiff-Appellee,                   District Court for the Southern
                                               District of Indiana, Terre Haute
      v.                                       Division.

WILLIAM C. GRAY, FREDERICK H.                  No. TH 02-18-CR-M/L
LENOVER, TONYA F. WOLFE, OSCAR
MCGRAW, WALTER DUREGGER, JR.,                  Larry J. McKinney,
and TONY P. MCMILLIN,                          Chief Judge.
          Defendants-Appellants.



                                    ORDER

      The opinion of this court issued on May 23, 2005, is amended on page 1 to
include appellate case number 03-3532.